[DO NOT PUBLISH]


              IN THE UNITED STATES COURT OF APPEALS

                       FOR THE ELEVENTH CIRCUIT
                         ________________________                  FILED
                                                          U.S. COURT OF APPEALS
                               No. 09-10326                 ELEVENTH CIRCUIT
                                                                JULY 7, 2009
                           Non-Argument Calendar
                                                             THOMAS K. KAHN
                         ________________________
                                                                  CLERK

                  D. C. Docket No. 03-00246-CR-J-20-MCR

UNITED STATES OF AMERICA,


                                                                 Plaintiff-Appellee,

                                     versus

TERRANCE SCOTT MILTON,
a.k.a. Tee,

                                                            Defendant-Appellant.


                         ________________________

                  Appeal from the United States District Court
                      for the Middle District of Florida
                       _________________________

                                 (July 7, 2009)

Before TJOFLAT, PRYOR and COX, Circuit Judges.

PER CURIAM:

     Lisa Call, appointed counsel for Terrance Scott Milton in this appeal from
the denial of Milton’s motion for a sentence reduction pursuant to 18 U.S.C.

§ 3582(c)(2), has moved to withdraw from further representation of the appellant

and has filed a brief pursuant to Anders v. California, 386 U.S. 738, 87 S. Ct. 1396,

18 L. Ed. 2d 493 (1967). Our independent review of the entire record reveals that

counsel’s assessment of the relative merit of the appeal is correct. Because

independent examination of the entire record reveals no issues of arguable merit,

counsel’s motion to withdraw is GRANTED and the denial of Milton’s

§ 3582(c)(2) motion is AFFIRMED.




                                          2